Case 1:20-cv-05878-CM Document 136-1 Filed 09/18/20 Page 1 of 5




             EXHIBIT A
           Case 1:20-cv-05878-CM Document 136-1 Filed 09/18/20 Page 2 of 5



VIA EMAIL & REGULAR MAIL

                                                        August 27, 2020

Marianne Litzman
Hicksville Union Free School District, Hicksville, NY
200 Division Avenue,
Hicksville, NY 11801

EMAIL: mlitzman@hicksvillepublicschool.org

               Student:      M
               DOB:
               Address:
                   Parent(s)/Guardian(s):           D      R

                       ​REQUEST FOR IMPARTIAL HEARING

TO WHOM IT MAY CONCERN:

The Brain Injury Rights Group, Ltd., and Patrick Donohue Law Firm, PLLC, collectively “Counsel”, represents the
above-mentioned student (“Student”) and parent(s)/guardian(s) (“Parent”), collectively “Clients”, in matters pertaining
to the classification, program, placement and implementation of special education and related services for the
Student.

On behalf of our Clients, we are requesting an impartial hearing pursuant to Section 1415 of the federal Individuals
with Disabilities Education Act (“IDEA”) due to the failure of the School District to provide a Free Appropriate Public
Education (“FAPE”) for the Student by failing to implement the Student’s educational program as established in the
Student’s last agreed upon Individualized Education Program (“IEP”). Additionally, the Parent asserts a claim
pursuant to Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §794, et seq., based on the School District’s
failure to provide the Student with a FAPE by unilaterally modifying the Student’s IEP. The Parent also requests the
Impartial Hearing be open to the public pursuant to 34 C.F.R. §300.512(c).

As of mid-March 2020, the School District has unilaterally, substantially, and materially altered the Student’s “status
quo” educational program as it relates to the Student’s pendency rights. First, the School District substantially and
materially altered the location of where the Student was to receive services, from a school classroom to the most
restrictive setting: at the Student’s home. Second, the School District substantially and materially altered the delivery
of these services by precluding the Student from receiving in-person services by a special education teacher or
related service providers, including any supplemental support as documented in the Student’s IEP. Third, since none
of these services are directed to be provided remotely in the Student’s IEP, these services were to be provided as a
direct service to the Student. Fourth, such substantial and material alterations were implemented without proper
notice to the Parent. Pursuant to the IDEA and its regulations, such alterations constitute an improper change in the
Student’s educational program and placement.

While the United States Department of Education (“USDOE”) and several state education departments have provided
flexibility in the provision of educational services during the coronavirus crisis, there has been no change in federal or
state law for the continuation of special education and related services.

On April 27, 2020, the USDOE presented a Report to Congress from Education Secretary Betsy DeVos which
specifically did NOT recommend giving school districts the option to bypass major parts of federal special education
law. “While the Department has provided extensive flexibility to help schools transition, there is no reason for




                                                                                                                             HIC00001
          Case 1:20-cv-05878-CM Document 136-1 Filed 09/18/20 Page 3 of 5



Congress to waive any provision designed to keep students learning,” Education Secretary Betsy DeVos said in a
statement.

The “stay put” or pendency provision of the IDEA, codified at 20 U.S.C. §1415(j), provides for a mandatory injunction,
requiring the School District to fund the Student’s “pendency placement” until the complaint is fully adjudicated and a
final judgment is reached on the merits of the Due Process Complaint (“DPC”). In this case, the School District has
violated the Student’s pendency rights and the Parent is requesting immediate relief.

In addition, due to the failure of the School District to provide a FAPE since mid-March 2020, the Parent respectfully
requests an extensive independent evaluation of the Student to determine the need for compensatory services as
well as any appropriate changes to the Student’s educational program and placement. After the extensive
independent evaluation has been completed, the Parent is requesting the School District promptly conduct a new
Committee on Special Education/IEP Meeting to review the updated evaluation and make any appropriate changes to
the Student’s IEP.



Based on the information and documentation available at this time, the Parent proposes the following items as a
solution to these concerns:



    186.Parent requests the duly-selected Impartial Hearing Officer (“IHO”) to issue an interim order requiring the
        School District to immediately implement the last agreed upon IEP by reopening the Student’s school, or in
        the alternative, issue an interim order allowing the Parent to self-cure the unilateral change in the Student’s
        status quo educational program and placement by the School District to best of their abilities;




    187.Parent requests the IHO to issue an interim order for the School District to conduct an extensive
        independent evaluation of the Student to evaluate what, if any, changes need to be made to the Student’s
        IEP;




    188.Parent requests the IHO to issue an interim order that the School District has denied the Student a FAPE
        and determine appropriate compensatory services due to the denial of FAPE;




    189.The School District shall pay the Parent’s attorney’s fees and expenses associated with representation in
        this matter; and,




    190.Any other relief the IHO deems appropriate to remedy the School District’s denial of FAPE.




Respectfully Submitted,



_​/S: Peter G. Albert/​________                       _​/S: Patrick Donohue/​___________




                                                                                                                          HIC00002
            Case 1:20-cv-05878-CM Document 136-1 Filed 09/18/20 Page 4 of 5



Peter G. Albert                                                 Patrick Donohue
Counsel for Parent                                              Counsel for Parent
Brain Injury Rights Group, Ltd.                                 Patrick Donohue Law Firm PLLC



cc:       State Education Department
BRAIN INJURY RIGHTS GROUP, LTD.
                                                 300 EAST 95​ STREET, SUITE 130
                                                               TH​



                                                  NEW YORK, NEW YORK 10128

VIA ELECTRONIC & REGULAR MAIL

                                                          August 27, 2020

Marianne Litzman
Hicksville Union Free School District, Hicksville, NY
200 Division Avenue,
Hicksville, NY 11801

EMAIL: mlitzman@hicksvillepublicschool.org

                Student:      M
                DOB:
                Address:
                    Parent(s)/Guardian(s):            D         R

TO WHOM IT MAY CONCERN:

The Brain Injury Rights Group, Ltd., and Patrick Donohue Law Firm, PLLC, collectively “Counsel”, represents the above-mention
student (“Student”) and parent(s)/guardian(s) (“Parent”), collectively “Clients”, in matters pertaining to the classification, program,
placement and implementation of special education and related services for the Student.

On behalf of our Clients, we are providing 10 days’ notice to the Student’s local educational agency (“School District” or “LEA”) of the
Parent’s intention to unilaterally self-cure the failure of the School District to provide a Free Appropriate Public Education (“FAPE”) for
the Student if the School District does not begin implementing the Student’s educational program immediately as established in the
Student’s Individualized Education Program (“IEP”).

As of mid-March 2020, the School District has unilaterally, substantially, and materially altered the Student’s “status quo” educational
program as it relates to the Student’s pendency rights. First, the School District unilaterally, substantially, and materially altered the
location of where the Student was to receive the educational program, from a school classroom to the most restrictive setting: at the
Student’s home. Second, the School District unilaterally, substantially, and materially altered the delivery of these services by
precluding the Student from receiving any in-person services by a special education teacher or related service provider, including any
supplemental support as documented in the Student’s IEP. Third, since none of these services are directed to be provided remotely in the
Student’s IEP, these services were to be provided as a direct service to the Student. Such modifications and alterations to the Student’s
IEP constitute an improper change in the Student’s educational program.


While the United States Department of Education (“USDOE”) and various state education departments have provided great
flexibility in the provision of educational services during the coronavirus crisis, there has been no change in federal or state law.

On April 27, 2020, the USDOE presented a Report to Congress from Education Secretary Betsy DeVos which specifically did
NOT recommend giving school districts the option to bypass major parts of federal special education law. “While the
Department has provided extensive flexibility to help schools transition, there is no reason for Congress to waive any provision
designed to keep students learning,” Education Secretary Betsy DeVos said in a statement.




                                                                                                                                              HIC00003
            Case 1:20-cv-05878-CM Document 136-1 Filed 09/18/20 Page 5 of 5




State education department officials have opined that school districts are NOT absolved of their responsibilities under the IDEA
and “must ensure that, to the greatest extent possible, each student with a disability is provided the special education and related
services identified in the student’s IEP.”

The “stay put” or pendency provision of the IDEA, codified at 20 U.S.C. §1415(j), provides for a mandatory injunction, requiring the
School District to fund the Student’s “pendency placement” until a final judgment is reached on the merits of the Due Process Complaint
(“DPC”).

In addition, the Parent respectfully demands an extensive independent evaluation of the Student immediately to determine compensatory
services as well as any appropriate changes to the Student’s educational program due to the failure of the School District to provide a
FAPE since mid-March 2020. Once the extensive independent evaluation has been completed, the Parent is requesting the School
District’s Committee on Special Education (“CSE”) to immediately reconvene a new IEP Meeting to review the updated evaluation and
make any appropriate changes to the Student’s IEP.

Very truly yours,
/ S: William Frazier /
William Frazier, Esq.
Chief of Staff, Brain Injury Rights Group, Ltd.




                                                                                                                                          HIC00004
